NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HUCUL,                                  No. 18-55177

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02238-DMS-
                                                MDD
 v.

NAVY FEDERAL CREDIT UNION,                      MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Michael Hucul appeals pro se from the district court’s judgment dismissing

his action alleging that defendant violated the Right to Financial Privacy Act

(“RFPA”) by disclosing his financial information to a state agency. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir.

2011). We affirm.

      The district court properly dismissed Hucul’s action because section 3403(a)

of the RFPA governs financial disclosures only to the federal government and its

employees. See 12 U.S.C. § 3403(a) (prohibiting financial institutions from

releasing financial records to any “Government authority”); see also id. § 3401(3)

(defining “Government authority” to mean any agency or department of the United

States).

      AFFIRMED.




                                          2                                   18-55177